UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Dongsheng Pharmaceutical International Co., Ltd. (Exact name of registrant as specified in its charter) Delaware 333-154787 26-2603989 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) China Bing’qi Plaza, Floor 17, No 69, Zi Zhu Yuan Rd, Hai’dian District, Beijing People’s Republic of China 100089 (Address of principal executive offices) (Zip Code) +86-10-88580708 (Registrant’s telephone number, including area code) (Former Name or Former Address if Changed Since Last Report) Indicate by check whether theregistrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer oSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yeso No x As of February 21, 2011, there were 17,000,000 shares of the registrant’s common stock, par value $0.0001 per share, outstanding. DONGSHENG PHARMACEUTICAL INTERNATIONAL CO., LTD. FORM 10-Q December 31, 2010 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of June 30, 2010 and December 31, 2010 1 Condensed ConsolidatedStatements of Income and Comprehensive Income for thethree and six months ended December31,2009 and December 31, 2010 2 Condensed ConsolidatedStatements of Cash Flows for thesix months ended December31,2009 and December 31, 2010 3 Notes to Condensed Consolidated Financial Statements
